Citation Nr: 0114839	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-17 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from February 1971 until his 
death in September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Nashville, 
Tennessee.


REMAND

A review of the record reflects that the appellant was 
notified of a reduction in her payments by official letter 
dated November 5, 1999, based upon consideration of 
unreported income in 1996 and thereafter.  She was also 
informed, by official letter dated in November 1999, of an 
overpayment in the calculated amount of $5,619.28.  In a 
statement received on December 2, 1999 the appellant 
indicated that she disagreed with the income considered in 
arriving at her award that resulted in a retroactive 
reduction and creation of the overpayment.  The Board 
concludes that this communication is a disagreement with 
respect to whether or not the overpayment was properly 
created.  Where there is a notice of disagreement, a remand, 
not referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 38 (1999).  

The issues of whether the overpayment was properly created 
and of whether the recovery of the overpayment should be 
waived are inextricably intertwined, and therefore, the RO 
must adjudicate the former issue before the Board can review 
either issue.  Smith v. Derwinski, 1 Vet. App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet. App. 430, 436-37 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and notify claimants regarding their claims.

The record reflects that the appellant received a payment 
from the Northern Trust Company of $780 in 1994.  In a July 
1997 statement the appellant acknowledged that income and 
indicated that it was only for the year 1994.  In a January 
1997 eligibility verification report the appellant indicated 
that her only income for 1996 had been Social Security. 

In a May 1999 letter the appellant was advised that VA had 
been informed that she received $780 from the Northern Trust 
Company in 1996.  In September 1999 the appellant 
acknowledged that income but indicated that she had not 
received any income from the Northern Trust Company 
thereafter.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
complied with and satisfied.

2.  After obtaining any necessary 
release, the RO should contact the 
Northern Trust Company and Edward P. 
Smith, Jr., International House of 
Pancakes, and request that they provide 
information with respect to any payments 
to the appellant subsequent to 1996.  

3.  The RO should review the income 
figures and the claims folder and 
complete a full audit for the entire 
period covered by the overpayment, which 
fully justifies the amounts charged and 
inform the appellant and her 
representative of the findings.

4.  The RO should issue a statement of 
the case addressing the issue of whether 
the overpayment was properly created.  
All appropriate appellate procedures 
should then be followed.

5.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of whether the appellant is 
entitled to waiver of recovery of the 
overpayment of dependency and indemnity 
compensation.  

6.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


